DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (US 2014/0321677) in view of Fujii et al. (US 2014/0083971) and Arakawa et al. (US 2010/0253749).
With respect to claim 1, Fukuoka et al. discloses a laminate structure (Fig 2) comprising: a vibration plate (item 3) having a thickness of more than 10 µm and 500 µm or less (Paragraph 31); a first structure (item 1, top piezoelectric elements) that is bonded to a first surface of the vibration plate (Fig 2); and a second structure (item 1, bottom piezoelectric elements) that is bonded to a second surface of the vibration plate (Fig 2), wherein the first structure includes a first electrode layer (item 15a), a first piezoelectric film (item 7), and a first facing electrode layer (item 15b) that are sequentially laminated on one surface of the first silicon substrate (Fig 2), the first facing electrode layer is disposed to face the first surface of the vibration plate and is bonded to the first surface of the vibration plate (Fig 2), the second structure includes a second 
Fukuoka et al. does not discloses that the first structure includes a first silicon substrate and the second structure includes a second silicon substrate; or pyrochlore type oxide layers having a thickness of 3 nm or more are formed in an interface between the first piezoelectric film and the first electrode layer and in an interface between the second piezoelectric film and the second electrode layer, respectively.
Arakawa et al. teaches a piezoelectric laminate structure in which the first structure includes a first silicon substrate and the second structure includes a second silicon substrate (Paragraph 66).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the silicon substrate of Arakawa et al. with the device of Fukuoka et al. for the benefit of using commonly-used substrate materials (Paragraph 66 of Fukuoka et al.) and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Fujii et al. teaches a piezoelectric laminate device that includes a pyrochlore type oxide layer (item 14P) having a thickness of 3 nm or more are formed in an interface between the first piezoelectric film and the first electrode layer (Figs 1-2 and Paragraph 81). In combination, it would be obvious to form the pyrochlore layer for both the first 
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the pyrochlore layers of Fujii et al. with the device of Fukuoka et al. for the benefit of improving the manufacturing process (Paragraph 66 of Fujii et al.).
With respect to claim 2, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1. Fukuoka et al. discloses that a first adhesive layer (item 21) is provided between the first facing electrode layer and the vibration plate (Fig 2), and a second adhesive layer (item 21) is provided between the second facing electrode layer and the vibration plate (Fig 2).
With respect to claim 3, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 2. Fukuoka et al. discloses that the first adhesive layer and the second adhesive layer are formed of an inorganic material (Paragraph 41).
With respect to claim 4, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1. Fukuoka et al. discloses that a spontaneous polarization vector of the first piezoelectric film is directed from the first electrode layer to the first facing electrode layer, and a spontaneous polarization vector of the second piezoelectric film is directed from the second electrode layer to the second facing electrode layer (Paragraph 35). The language “wherein the first piezoelectric film is formed using a sputtering method” is product-by-process language that does not further limit the structural features of the claim. It has been held that where a claimed product is the same as or obvious over a product of the prior art, In re Thorpe, 227 USPQ 964).
With respect to claim 5, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1. Fukuoka et al. discloses that the first facing electrode layer and the second facing electrode layer are patterned (Fig 2). To the extent that the word “patterned” refers to any specific manufacturing process, this is product-by-process language that does not further limit the structural features of the claim. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964).
 With respect to claim 6, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1.Arakawa et al. discloses that the vibration plate is formed of silicon (Paragraph 66).
With respect to claim 7, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1. Fukuoka et al. discloses that the first structure and the second structure are symmetrical to each other with respect to the vibration plate (Fig 2), and compositions of the perovskite type oxides which form the first piezoelectric film and the second piezoelectric film, respectively, are the same (Paragraph 38).
With respect to claim 8, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1. Arakawa et al. discloses that the perovskite type oxides are represented by the formula Aa(Zrx,Tiy,Mb-x-y)bOc, A represents an A-site element which is at least one element including Pb, M 
With respect to claim 9, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claim 1. Fukuoka et al. discloses a piezoelectric element which is obtained by removing at least a part of the first silicon substrate and the second silicon substrate from the laminate structure (Fig 2).
With respect to claims 10 and 11, these claims include the same features as in claims 1 and 2, and are rejected for the same reasons.
With respect to claims 19 and 20, the combination of Fukuoka et al., Fujii et al., and Arakawa et al. disclose the laminate structure according to claims 1 and 10. Fujii et al. discloses that the pyrochlore type oxide layers have a thickness of 50 nm or less (Paragraph 81).
Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.
Applicant argues that first facing electrode of Arakawa is attached to the substrate and is not bonded to the vibration plate. However, the claim does not require that the electrode be directly bonded to the vibration plate (i.e., with no intervening layers). Therefore, this argument is not found to be persuasive.
Applicant argues that there is no teaching in Fujii et al. that the pyrochlore layer results in improvements to the manufacturing process. However, both paragraph 30 and 66 of Fujii et al. include such a teaching. These portions of Fujii et al. indicate that the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837